DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
The claims filed on 03/10/2021 is under consideration by the Examiner. Claims 7-9 and 13 were previously canceled. Non-elected claim 17 was withdrawn from further consideration by the Examiner. Claims 1-6, 10-12, 14-16, and 18 are currently pending in the instant application.
	The provisional rejection of claim 1 on the ground of
nonstatutory double patenting as being unpatentable over
copending Application No. 15/724,392 is withdrawn in view of a terminal disclaimer filed therein. 
This application is in condition for allowance except for the presence of claim 17 directed to invention non-elected without traverse. Accordingly, claim 17 has been cancelled.
 Terminal Disclaimer
The terminal disclaimer filed on 12/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application Number 15/724,392 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Examiner’s Statement of Reason for Allowance
Claims 1-6, 10-12, 14-16, and 18 are allowed over the prior art of record. 
	The following is an examiner’s statement of reasons for allowance: the claims, filed on 03/10/2021, have been carefully reviewed and searched. Independent claims 1 and 18 are allowable for the reasons set forth in the previous Office action mailed on 10/21/2021. Claims 2-6, 10-12, and 14-16 directly or indirectly depend from claim 1 and are allowable based on their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761